Martin, J.,

delivered the opinion of the court.
The plaintiffs in this case have appealed from a judgment, which appears to have accorded to them all that they required or prayed for; but they complain in this court, that it condemns them to pay costs.
On the other hand, the appellee has filed no answer, and says nothing. The appellants now present the novel spectacle of having abandoned the apparent attempt to be relieved from the payment of costs, and to obtain them from the appellee; for they have come into this court, and prayed that the judgment they appealed from, be affirmed.
This singular demand on their part, has not been opposed by the adverse party, who have not appeared and prayed for the dismissal of the appeal. We will, therefore, grant the prayer of the party supplicating.
*415It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed; the appellants paying the costs of the appeal.